Citation Nr: 9920623	
Decision Date: 07/26/99    Archive Date: 08/03/99

DOCKET NO.  98-15 290	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to service connection for multiple sclerosis.  


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

P. A. Kultgen, Associate Counsel



INTRODUCTION

The veteran had active service from December 1964 to November 
1966.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a June 1998 rating decision from the Seattle, 
Washington, Department of Veterans Affairs (VA) Regional 
Office (RO), which denied service connection for multiple 
sclerosis (MS).  


FINDINGS OF FACT

1. All facts pertinent to the veteran's claims have been 
sufficiently developed for purposes of adjudication.

2. The initial signs and symptoms of MS were manifest during 
the veteran's active military service, and did not pre-
exist his active service.  


CONCLUSION OF LAW

The veteran's multiple sclerosis was incurred during active 
military service.  38 U.S.C.A. §§ 1110, 5107 (b) (West 1991); 
38 C.F.R. §§ 3.303, 3.304 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Factual Background

The veteran's service enlistment examination, dated in July 
1963, indicated no neurologic abnormalities.  In his report 
of medical history, completed on the same day, the veteran 
indicated that he was "in the best of health."  By letter 
dated in November 1964, D.R.B., D.O., stated that he had 
examined the veteran in September and October 1964 and had 
detected a "slight trace of albumen, but no abnormal 
microscopic findings."  An annual physical examination was 
conducted in November 1964, and again noted no neurologic 
abnormalities.  On his report of medical history, completed 
in October 1964, the veteran reported that he felt tired, but 
otherwise fine, and reported histories of, inter alia, night 
sweats, shortness of breath, bed wetting, car, train, sea, or 
air sickness, and depression.  The examiner indicated that 
there was no change in the veteran's status, despite his 
increased complaints.  In December 1964, the veteran 
complained of chronic fatigue associated with occasional 
vertigo and urinary frequency.  The veteran indicated that 
the fatigue was of 4-5 years duration with no syncopal 
episodes.  The veteran's separation medical examination, 
dated in November 1966, showed no neurologic abnormalities.  

In October 1987, the veteran was hospitalized with complaints 
of headache, numbness in the upper and lower extremities, 
urinary frequency, and fatigue.  During hospitalization a 
diagnosis of MS was indicated.  

The veteran filed an initial claim for VA benefits for 
service connection for MS in September 1996.  The RO 
considered this as a claim for nonservice-connected 
disability pension benefits, which was denied in April 1997.  
In a statement received in September 1997, the veteran 
clarified that the original claim should be considered as a 
claim for service connection for MS.  

A VA general medical examination was conducted in October 
1996.  The examiner noted that the veteran began experiencing 
fatigability in 1983, weakness in his extremities in 1987, 
and penile dysfunction in 1985, and was diagnosed with MS in 
1987.  The veteran had progressive dysfunction in the lower 
extremities, and began using a cane in 1993, and a wheelchair 
in 1995.  The examiner indicated that the veteran had no 
other significant health problems including bowel or bladder 
incontinence.  The examiner reported that the veteran had a 
magnetic resonance imaging (MRI) scan, performed at the VA, 
which confirmed the diagnosis of MS.  

In April 1999, the veteran submitted copies of six letters 
from himself to his mother dated from December 1965 to 
November 1966.  The veteran reported feeling tired after a 
lack of sleep in June 1966.  In a second letter in June 1966 
the veteran stated that, he could "hardly keep my eyes open, 
I'm so tired."  In August 1966, the veteran reported feeling 
"beat" after a day with friends.  

By letter dated in April 1999, the veteran's mother stated 
that the veteran began having trouble with his eyesight and 
numbness in his arms and legs in 1967.  The veteran also 
developed terrible cramps and difficulty urinating.  The 
veteran's mother stated that the veteran was tired and had no 
energy upon returning from service.  The veteran's sister 
also submitted a letter indicating that the veteran had told 
her during service that he sought medical help for being 
excessively tired.  

By letter dated in May 1999, C.N.B., M.D., a 
neuroradiologist, indicated that he had reviewed the 
veteran's claims file, including service medical records and 
private and VA medical records.  Dr. C.N.B. agreed with the 
diagnosis of MS, and stated that the veteran presented with 
neurologic dysfunction of all extremities, neurogenic bowel 
and bladder, and loss of erectile ability associated with MS.  
Dr. C.N.B. was unable to identify clear evidence that the MS 
had its onset prior to the veteran's active duty.  He pointed 
particularly to the following:  1) the July 1963 examination, 
which found the veteran to be clinically normal; 2) the 
veteran's release from Active Duty Training in July 1964, 
which found him to be clinically normal; and 3) the October 
1964 physical and November 1964 examination that found the 
veteran to have no change in his physical status and 
certified him to be physically qualified to perform all 
duties of his rank at sea and on foreign service.  Dr. C.N.B. 
stated that many of these symptoms were most likely from an 
etiology other than MS, for example, mumps, ENT trouble, 
appendicitis, boils, motion sickness, and variations in blood 
pressure and body weight.  The complaints of bed-wetting and 
of chronic fatigue would not have been sufficient to make a 
diagnosis of MS at that time.  Dr. C.N.B agreed with the 
December 1964 finding that the symptoms of fatigue, lack of 
motivation and somnambulism could have been of a functional 
(emotional) etiology.  However, Dr. C.N.B. noted that this 
examination, for the first time, documented two different 
neurologic symptoms, urinary frequency (not then necessarily 
noted to be nocturnal) and episodic vertigo.  The presence of 
different neurologic symptoms at different places in the 
nervous system, at different times could support a diagnosis 
of MS.  Dr. C.N.B. concluded that the urinary frequency and 
episodic vertigo first documented in December 1964 might 
represent the earliest manifestations of an exacerbation of 
MS, not withstanding the fact that the examining physician 
did not then recognize them as such. 

Dr. C.N.B. noted that the symptoms of episodic visual 
disturbances and tingling sensations of the hands and feet 
noted by the veteran's mother to be present in 1967 were also 
consistent with relapsing-remitting MS as were the episodes 
of bowel and bladder disturbance in 1972.  Dr. C.N.B. 
concluded that the fact that the veteran's MS was shown to 
impair his urinary function as documented in 1996 and 1987, 
coupled with the signs and symptoms of 1972 and 1964 
suggested that these are all secondary to a neurogenic 
bladder caused by MS.  The episodes in 1964, 1967 and 1972 
appeared to represent the presence of MS in the relapsing-
remitting stage.  The MS appeared to have advanced to more 
chronic and more progressive levels in 1983, and 1987.  

Dr. C.N.B. provided an impression that the symptoms of 
episodic vertigo and urinary frequency first documented in 
December 1964, the symptoms of visual disturbances and 
sensory disturbances reported to have occurred in 1967, the 
bowel and bladder disturbances reported to have occurred in 
1972 likely demonstrated the onset of MS.  Given the 
subsequent clinical findings and present test results, in 
retrospect, the earliest well-documented signs and symptoms 
of MS occurred in December 1964.


II. Analysis

Service connection may be established where the evidence 
demonstrates that an injury or disease resulting in 
disability was contracted in the line of duty coincident with 
military service, or if pre-existing such service, was 
aggravated therein.  38 U.S.C.A. § 1110 (West 1991); 
38 C.F.R. § 3.303 (1998).  Where multiple sclerosis is 
manifested to a compensable degree within the initial post-
service seven-year period, service connection may be granted 
on a presumptive basis.  38 U.S.C.A. §§  1101, 1112 (West 
1991 & Supp. 1998); 38 C.F.R. §§ 3.307, 3.309 (1998).

When a disability is not initially manifested during service 
or within an applicable presumptive period, service 
connection may nevertheless be granted for any disease 
diagnosed after discharge when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in or aggravated by service.  See 38 U.S.C.A. § 
1113(b) (West 1991); 38 C.F.R. § 3.303(d).  

Every veteran shall be presumed in sound condition except for 
defects noted when examined and accepted for service.  Clear 
and unmistakable evidence that the disability manifested in 
service existed before service will rebut the presumption.  
38 U.S.C.A. § 1132 (West 1991); 38 C.F.R. § 3.304(b) (1997).  
The burden of proof is on the government to rebut the 
presumption of sound condition upon induction by showing that 
the disorder existed prior to service, and if the government 
meets this requirement, by showing that the condition was not 
aggravated in service.  Kinnaman v. Principi, 4 Vet. App. 20, 
27 (1993).  The regulation requires that VA consider all of 
the relevant evidence of record when determining whether 
clear and unmistakable evidence exists to rebut the 
presumption, not just the persuasiveness of the evidence 
supporting pre-service incurrence of the disease or injury.  
See Vanerson v. West, 12 Vet. App. 254, 259 (1999), Crowe v. 
Brown, 7 Vet. App. 238, 245-246 (1994).  

The threshold question to be answered in the veteran's appeal 
is whether he has presented evidence of a well-grounded 
claim.  Under the law, a person who submits a claim for 
benefits shall have the burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well grounded.  38 U.S.C.A. 
§ 5107(a); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  
A claim need not be conclusive but only possible to satisfy 
the initial burden of § 5107(a).  Murphy v. Derwinski, 1 Vet. 
App. 78, 81 (1990).  If a claim is not well grounded, the 
application for service connection must fail, and there is no 
further duty to assist the veteran in the development of his 
claim.  38 U.S.C.A. § 5107, Murphy, 1 Vet. App. 78 (1990).  

The United States Court of Appeals for the Federal Circuit 
held that, "For a claim to be well grounded, there must be 
(1) a medical diagnosis of a current disability; (2) medical, 
or in certain circumstances, lay evidence of in[-]service 
occurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between an in-service [disease or 
injury] and the current disability. Where the determinative 
issue involves medical causation, competent medical evidence 
to the effect that the claim is plausible is required."  
Epps v. Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997) quoting 
Epps v. Brown, 9 Vet. App. 341, 343-344 (1996); see 38 C.F.R. 
§§ 3.303, 3.307, 3.309; Caluza v. Brown, 7 Vet. App. 498, 506 
(1995).  For the purpose of determining whether a claim is 
well grounded, the credibility of the evidence is presumed.  
See Robinette v. Brown, 8 Vet. App. 69, 75 (1995). 

In the instant case, the veteran has submitted evidence of a 
current disability.  The opinion of Dr. C.N.B. and the VA 
examiner in October 1996 indicate impressions of MS, and the 
veteran has been treated for MS since 1987.  The service 
medical records contain no diagnosis of MS.  However, Dr. 
C.N.B. indicated that the episodic vertigo and urinary 
frequency documented in December 1964 was the earliest well-
documented signs and symptom of MS.  In addition, the opinion 
of Dr. C.N.B. provided competent medical evidence of a nexus 
between the inservice complaints and diagnoses and the 
veteran's current disability.  

Based on the service medical records, the veteran's 
statements, and the opinion of Dr. C.N.B., the Board finds 
that the veteran's claim for service connection for MS is 
well grounded.  38 U.S.C.A. §5107(a) (West 1991).  The VA has 
a duty to assist the veteran in the development of all facts 
pertinent to his claim.  38 U.S.C.A. § 5107(a); 38 C.F.R. § 
3.103(a) (1998).  The claims folder contains all available 
service medical records and the RO has requested and received 
the available reports of VA medical examinations.  The Board 
finds that there is sufficient evidence of record upon which 
to base a decision.  The VA has satisfied its duty to assist 
the veteran under these circumstances.  38 U.S.C.A. § 
5107(a).

The Board notes that the RO denied the veteran's claim, in 
part, based on a finding that the veteran's service medical 
records tended to show that the onset of symptoms was prior 
to active service.  The veteran's enlistment examination in 
July 1963 noted no neurologic abnormalities, as did the 
veteran's annual examination in November 1964, immediately 
prior to entry onto active duty.  Although the veteran noted 
a history of numerous complaints on his report of medical 
history in October 1964, history of pre-service existence of 
conditions recorded at the time of examination, does not 
constitute a notation of such conditions, but must be 
considered together with all other material evidence in 
determinations as to inception.  38 C.F.R. § 3.304(b)(1) 
(1998).  As the veteran's enlistment and annual examination 
indicated no abnormalities relative to his later complaints, 
the veteran is entitled to the presumption of soundness 
unless the record contains clear and unmistakable evidence to 
the contrary.  38 C.F.R. § 3.304(b).  

The Board notes that Dr. C.N.B. reviewed and noted the 
veteran's October 1964 report of medical history, as well as 
later service medical records, which record complaints of 
chronic fatigue, occasional vertigo, and urinary frequency 
and found that the earliest well documented signs and 
symptoms of MS occurred in December 1964, during active 
service.  There is no medical evidence of record, which 
contradicts this conclusion.  Therefore, the Board finds that 
the record does not contain clear and unmistakable evidence 
that the veteran's symptoms, manifest in service, existed 
before service, and the presumption of soundness is not 
rebutted. 

After review of the veteran's medical records, Dr. C.N.B. 
concluded that the symptoms of episodic vertigo and urinary 
frequency noted in December 1964, during active duty, likely 
demonstrated the onset of MS, and given the subsequent 
clinical findings, the earliest well-documented signs and 
symptoms of MS occurred in December 1964.  Dr. C.N.B. further 
specifically stated that he found no clear evidence that the 
veteran's MS had its onset prior to active service.  Neither 
the VA examiner in October 1996 nor the private physician, 
who diagnosed MS in 1987, offered any opinion as to the 
earliest manifestations of the veteran's MS.  Therefore, the 
Board finds that the evidence does not preponderate against a 
finding that the veteran's MS was incurred during his active 
military service.  

The Board notes that the veteran through his representative 
has submitted additional evidence directly to the Board in 
May 1999, including the medical opinion of Dr. C.N.B, copies 
of letters from the veteran during his military service, and 
statements from the veteran's mother and sister.  An 
appellant has a 90 days period following the mailing of 
notice that an appeal has been certified to the Board or 
until the Board promulgates a decision, whichever comes 
first, during which additional evidence may be submitted.  38 
C.F.R. § 20.1304(a) (1998).  The notice of certification of 
appeal is dated February 16, 1999 and the evidence was 
received within the 90 day period.  Any evidence submitted 
must be referred to the agency of original jurisdiction for 
review, unless this right is waived by the appellant or 
unless the Board determines that the benefit may be allowed 
on appeal without such referral.  38 C.F.R. § 20.1304(c) 
(1998).  As the Board has granted the veteran's claim for 
entitlement to service connection for multiple sclerosis, it 
is not necessary for the Board to first remand the claim to 
the RO for review of this new evidence.  


ORDER

Entitlement to service connection for multiple sclerosis is 
granted.  




		
	Michael A. Pappas
	Acting Member, Board of Veterans' Appeals




 

